DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 17/008,921filed on
03/04/2022. Claims 1-16 are pending and have been examined in this office action. Claims 1, 7, 12, 15 and 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 03/04/2022, with respect to claim 7 objection have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive. 
Regarding Claim Rejections under 35 USC § 101
Applicant argues that the amended limitations integrate the claims into a practical invention. Examiner respectfully disagrees. The claims as disclosed are toward mere instructions for sending, receiving, and generating map data and does not provide an inventive concept. More specifically, determining distances of the vehicle from objects possibly present in an environment of the path, while creating the map based on the track guidance marking and on the distances.
Regarding Claim Rejections under 35 USC § 102

Bruemmer discloses a robotics virtual rail system wherein a sensor is placed onboard the subject vehicle to track a virtual boundary through an environment. Furthermore, the reference discloses the method, apparatus, and system include the added limitations as followed:
using a track following sensor mounted on board the vehicle, (see at least [¶ 0066] The perceptors 165 may include inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, sonar, Global Positioning System (GPS), Ground Penetrating Radar (GPR), lasers for object detection and range sensing, imaging devices, and the like. Furthermore, those of ordinary skill in the art will understand that many of these sensors may include a generator and a sensor to combine sensor inputs into meaningful, actionable perceptions. For example, Sonar perceptors and GPR may generate Sound waves or Sub-Sonic waves and sense reflected waves.)
said traveling of the vehicle being driven through a drive interface in communication with a control circuit carried on board the vehicle (see at least [¶ 0294] FIG. 19 is a block diagram of a robot system for implementing a virtual track for a robot, in accordance with an embodiment of the present invention. A robot system 2100 includes a robot 2102 and a control generation system 2104. In robot system 2100, a user interfaces with control generation system 2104 to implement a virtual track for tracing or following by robot 2102. Robot 2102 is responsive to programming commands generated by control generation system 2104 and further conveys feedback and sensor information to control generation system 2104 over communication interface 2106.)
and said track following sensor communication with the control circuit through a track following sensor interface; (see at least [¶ 0205] Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.)
using a distance sensor mounted on board the vehicle, the distance sensor communicating with the control circuit through a distance sensor interface; and (see at least [¶ 0120] With the on-board mapping and positioning algorithm that accepts input from a variety of range sensors, the robot may make Substantially seamless transitions between indoor and outdoor operations without regard for GPS and Video drop-outs that occur during these transitions.)
wherein the map is created by the control circuit, and wherein the map comprises position information of the objects and the at least one track guidance marking present in the navigation region (see at least [¶ 0119] To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings. Using existing information, map details may be enhanced as the robot moves through the environment. Ultimately, a complete map containing rooms, hall ways, doorways, obstacles and targets may be available for use by the robot and its human operator. AND [¶ 0220] Next, decision block 560 determines whether an obstacle is within a danger Zone. This may include a spatial measurement wherein the range to the obstacle in a given direction is less than a predetermined threshold. If not, there are likely no obstacles in the danger Zone and the process exits.)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of organizing human activity for traveling along a path with the vehicle, with said path being predefined by a track guidance marking present in the navigation region, and a mental process for determining distances of the vehicle from objects possibly present in an environment of the path, while creating the map based on the track guidance marking and on the distances. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements disclose generic components, such as a sensor. The claims are disclosed toward mere instructions for sending, receiving, and generating map data and does not provide an inventive concept.
Claims 1, 12, and 15-16 recite a method and apparatus for traveling along a path with the vehicle, with said path being predefined by a track guidance marking present in the navigation region, determining distances of the vehicle from objects possibly present in an environment of the path, while creating the map based on the track guidance marking and on the distances.
The applicant is broadly claiming the concept of recognizing and obtaining information regarding the environment surrounding the host vehicle, the guided markings along the vehicle path, and mapping the vehicle guided path. The judicial exception is not integrated into a practical application. In particular the independent claim recites an invention for mapping and 
Claims 2-11 and 13-14 recite a system and method for generating vehicle estimated position, vehicle movement, prior vehicle position, and map/graph optimization. These claims when given broadest reasonable interpretation are merely directed towards organizing human activity and a mental process of data gathering, and do not contain additional elements that transform the abstract idea into patent eligible subject matter. Therefore these additional elements are directed to an abstract idea and claims 2-11 and 13-14 are directed to a judicial exception.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 12-13, and 15-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruemmer et al. U.S. Pub. No. 2008/0009964 (“Bruemmer”).
Regarding claim 1 as best understood, Bruemmer discloses a method of creating a map of a navigation region of a vehicle, the method 5comprising: 
traveling along a path with the vehicle, with said path being predefined by at least one track guidance marking present in the navigation region (see at least [¶ 0359] The countermine conduct 1100 in FIGS. 30A and 30B illustrates a relatively autonomous conduct that may be useful for finding and marking landmines based on a predetermined path. The predetermined path may be defined as a series of waypoints, or may be simply defined as a straight path between the robots present position and an end point. For example, the series of way points may be defined on a map to follow a road or to create broad coverage of a large area.) 
using a track following sensor mounted on board the vehicle, (see at least [¶ 0066] The perceptors 165 may include inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, sonar, Global Positioning System (GPS), Ground Penetrating Radar (GPR), lasers for object detection and range sensing, imaging devices, and the like. Furthermore, those of ordinary skill in the art will understand that many of these sensors may include a generator and a sensor to combine sensor inputs into meaningful, actionable perceptions. For example, Sonar perceptors and GPR may generate Sound waves or Sub-Sonic waves and sense reflected waves.)
said traveling of the vehicle being driven through a drive interface in communication with a control circuit carried on board the vehicle (see at least [¶ 0294] FIG. 19 is a block diagram of a robot system for implementing a virtual track for a robot, in accordance with an embodiment of the present invention. A robot system 2100 includes a robot 2102 and a control generation system 2104. In robot system 2100, a user interfaces with control generation system 2104 to implement a virtual track for tracing or following by robot 2102. Robot 2102 is responsive to programming commands generated by control generation system 2104 and further conveys feedback and sensor information to control generation system 2104 over communication interface 2106.)
and said track following sensor communication with the control circuit through a track following sensor interface; (see at least [¶ 0205] Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.)
determining distances of the vehicle from objects possibly present in an environment of the path (see at least [¶ 0210] The guarded motion behavior 500 uses these attributes and abstractions in each direction (i.e., front, left, right, and back) around the robot to determine the distance to obstacles in all directions around the robot.)
using a distance sensor mounted on board the vehicle, the distance sensor communicating with the control circuit through a distance sensor interface; and (see at least [¶ 0120] With the on-board mapping and positioning algorithm that accepts input from a variety of range sensors, the robot may make Substantially seamless transitions between indoor and outdoor operations without regard for GPS and Video drop-outs that occur during these transitions.)
10creating the map based on the at least one track guidance marking and on the distances, (see at least [¶ 0196] Line 360 is bold to indicate that the mapping and localization attribute 231 may be used by any or all of the environment abstractions 239. For example, the occupancy grid abstraction uses information from the mapping and localization attribute 231 to build an occupancy grid as is explained, among other places, above with respect to FIG. 7.)
To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings. Using existing information, map details may be enhanced as the robot moves through the environment. Ultimately, a complete map containing rooms, hall ways, doorways, obstacles and targets may be available for use by the robot and its human operator. AND [¶ 0220] Next, decision block 560 determines whether an obstacle is within a danger Zone. This may include a spatial measurement wherein the range to the obstacle in a given direction is less than a predetermined threshold. If not, there are likely no obstacles in the danger Zone and the process exits.)

Regarding claim 2 as best understood, Bruemmer discloses the method in accordance with claim 1, further comprising: determining at least one estimated position of the vehicle based on an 15estimated movement of the vehicle (see at least [¶ 0196] The mapping and localization attribute 231 may use sonar and laser information from hardware abstractions 210 together with position information and local position information to assist in defining maps of the environment, and the position of the robot on those maps.)

Regarding claim 3 as best understood, Bruemmer discloses the method in accordance with claim 2, wherein the movement of said vehicle is estimated based on the distances (see at least [¶ 0105] The robot motion abstractions 236 may include abstractions for defining robot… AND 20[¶ 0196] Line 360 is bold to indicate that the mapping and localization attribute 231 may be used by any or all of the environment abstractions 239. For example, the occupancy grid abstraction uses information from the mapping and localization attribute 231 to build an occupancy grid as is explained, among other places, above with respect to FIG. 7.)

Regarding claim 4 as best understood, Bruemmer discloses the method in accordance with claim 2, wherein the movement of said vehicle is based on measurements of a speed of at least one wheel of the vehicle (see at least [¶ 0162] This inertial information may be fused with information from the wheel encoders giving velocity and acceleration of the wheels, and electrical current draw from the batteries, to produce a measure of “unexpected” resistance that may be encountered by the robot.)

Regarding claim 5 as best understood, Bruemmer discloses the method in accordance with claim 2, 25wherein the map is further based on the estimated position (see at least [¶ 0119] To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings. Using existing information, map details may be enhanced as the robot moves through the environment.)

Regarding claim 6 as best understood, Bruemmer discloses the method in accordance with claim 5, wherein, for a plurality of estimated positions, the map comprises: 29
position information on objects in an environment of the estimated position; and (see at least [¶ 0126] As the robot scans the environment, range data developed from the scans may be used to update the occupancy grid. For example, based on range data, the robot may detect an object at a specific orientation and range away from the robot.)
information on a track guidance marking present at the estimated position (see at least [¶ 0359] FIGS. 30A and 30B illustrates a relatively autonomous conduct that may be useful for finding and marking landmines based on a predetermined path. The predetermined path may be defined as a series of waypoints, or may be simply defined as a straight path between the robots present position and an end point.) 

Regarding claim 12 as best understood, Bruemmer discloses a method of determining a pose of a vehicle in a navigation region, the 5method comprising: 
determining a position of the vehicle relative to a track guidance marking present in the navigation region (see at least [¶ 0359] The countermine conduct 1100 in FIGS. 30A and 30B illustrates a relatively autonomous conduct that may be useful for finding and marking landmines based on a predetermined path. The predetermined path may be defined as a series of waypoints, or may be simply defined as a straight path between the robots present position and an end point. For example, the series of way points may be defined on a map to follow a road or to create broad coverage of a large area.) 
using a track following sensor mounted on board the vehicle, (see at least [¶ 0066] The perceptors 165 may include inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, sonar, Global Positioning System (GPS), Ground Penetrating Radar (GPR), lasers for object detection and range sensing, imaging devices, and the like. Furthermore, those of ordinary skill in the art will understand that many of these sensors may include a generator and a sensor to combine sensor inputs into meaningful, actionable perceptions. For example, Sonar perceptors and GPR may generate Sound waves or Sub-Sonic waves and sense reflected waves.)
said track following sensor communication with a control circuit mounted on board the vehicle through a track following sensor interface; (see at least [¶ 0205] Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.) 
determining distances of the vehicle from objects possibly present in an environment of the vehicle (see at least [¶ 0210] The guarded motion behavior 500 uses these attributes and abstractions in each direction (i.e., front, left, right, and back) around the robot to determine the distance to obstacles in all directions around the robot.) 
using a distance sensor mounted on board the vehicle, the distance sensor communicating with the control circuit through a distance sensor interface; and (see at least [¶ 0120] With the on-board mapping and positioning algorithm that accepts input from a variety of range sensors, the robot may make Substantially seamless transitions between indoor and outdoor operations without regard for GPS and Video drop-outs that occur during these transitions.)
10determining the pose based on the position, on the distances, and on a map, (see at least [¶ 0124] With some form of a map, the robot can use range measurements to map features to enhance the accuracy of a pose estimate. Furthermore, the accuracy of a pose estimate may be enhanced by new range measurements (e.g., laser scans) into a map that may be growing in size and accuracy.) 
with the map comprising position information of objects and track guidance markings present in the navigation region, (see at least [¶ 0196] Line 360 is bold to indicate that the mapping and localization attribute 231 may be used by any or all of the environment abstractions 239. For example, the occupancy grid abstraction uses information from the mapping and localization attribute 231 to build an occupancy grid as is explained, among other places, above with respect to FIG. 7.) 
wherein the map is created by the control circuit, and the pose is generated by the control circuit (see at least [¶ 0119] To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings. Using existing information, map details may be enhanced as the robot moves through the environment. Ultimately, a complete map containing rooms, hall ways, doorways, obstacles and targets may be available for use by the robot and its human operator. AND [¶ 0220] Next, decision block 560 determines whether an obstacle is within a danger Zone. This may include a spatial measurement wherein the range to the obstacle in a given direction is less than a predetermined threshold. If not, there are likely no obstacles in the danger Zone and the process exits.)

Regarding claim 13 as best understood, Bruemmer discloses the method in accordance with claim 12, 15wherein the pose is determined based on a Kalman filter method (see at least [¶ 0184] Furthermore, the localized pose 310 may be a function of the results from mapping and localization 308. As with the hardware abstractions, these robot attributes of mapping and localization 308 and localized pose 310 may be processed by a Kalman filter 520.)

Regarding claim 15 as best understood, Bruemmer discloses a mapping apparatus comprising: 
The system includes a graphical user interface configured to generate a desired path comprised of at least one segment representative of the virtual track for a robot.) 31
a distance sensor interface adapted to receive a distance of a distance sensor, determined by means of the distance sensor, from objects possibly present in an environment of the distance sensor; (see at least [¶ 0066] The perceptors 165 may include inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, sonar, Global Positioning System (GPS), Ground Penetrating Radar (GPR), lasers for object detection and range sensing, imaging devices, and the like.)
25a track following sensor interface adapted to receive a position of a track following sensor, determined by means of the track following sensor, relative to at least one track guidance marking present in a navigation region; and (see at least [¶ 0205] Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.) 31
a control circuit adapted to: 
control the drive via the drive interface such that the vehicle follows a path predefined by the track guidance marking; (see at least [¶ 0359] The countermine conduct 1100 in FIGS. 30A and 30B illustrates a relatively autonomous conduct that may be useful for finding and marking landmines based on a predetermined path. The predetermined path may be defined as a series of waypoints, or may be simply defined as a straight path between the robots present position and an end point. For example, the series of way points may be defined on a map to follow a road or to create broad coverage of a large area.) 31 
The guarded motion behavior 500 uses these attributes and abstractions in each direction (i.e., front, left, right, and back) around the robot to determine the distance to obstacles in all directions around the robot.)
create a map of the navigation region based on the track guidance marking and on the distances, (see at least [¶ 0196] Line 360 is bold to indicate that the mapping and localization attribute 231 may be used by any or all of the environment abstractions 239. For example, the occupancy grid abstraction uses information from the mapping and localization attribute 231 to build an occupancy grid as is explained, among other places, above with respect to FIG. 7.)
wherein the map comprises position information of the objects and the at least one track guidance marking present in the navigation region, (see at least [¶ 0119] To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings. Using existing information, map details may be enhanced as the robot moves through the environment. Ultimately, a complete map containing rooms, hall ways, doorways, obstacles and targets may be available for use by the robot and its human operator. AND [¶ 0220] Next, decision block 560 determines whether an obstacle is within a danger Zone. This may include a spatial measurement wherein the range to the obstacle in a given direction is less than a predetermined threshold. If not, there are likely no obstacles in the danger Zone and the process exits.)
wherein the control circuit communicates with the drive interface, the distance sensor interface, and the track following sensor interface (see at least [¶ 0294] FIG. 19 is a block diagram of a robot system for implementing a virtual track for a robot, in accordance with an embodiment of the present invention. A robot system 2100 includes a robot 2102 and a control generation system 2104. In robot system 2100, a user interfaces with control generation system 2104 to implement a virtual track for tracing or following by robot 2102. Robot 2102 is responsive to programming commands generated by control generation system 2104 and further conveys feedback and sensor information to control generation system 2104 over communication interface 2106. AND [¶ 0205] Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.)





Regarding claim 16 as best understood, Bruemmer discloses a localization apparatus, comprising: 
a distance sensor interface adapted to receive a distance of a distance sensor, determined by means of the distance sensor of a vehicle, from objects possibly present in an environment of the distance sensor; (see at least [¶ 0066] The perceptors 165 may include inertial sensors, thermal sensors, tactile sensors, compasses, range sensors, sonar, Global Positioning System (GPS), Ground Penetrating Radar (GPR), lasers for object detection and range sensing, imaging devices, and the like.)
10a track following sensor interface adapted to receive a position of a track following sensor, determined by means of the track following sensor of the vehicle, relative to a track guidance marking present in a navigation region; and(see at least [¶ 0205] Embodiments of the present invention include a portable, domain-general autonomous navigation system which blends the responsiveness of reactive, sensor based control with the cognitive approach found through waypoint following and path planning.)

15determine a position of the vehicle relative to the present track guidance marking; (see at least [¶ 0359] The countermine conduct 1100 in FIGS. 30A and 30B illustrates a relatively autonomous conduct that may be useful for finding and marking landmines based on a predetermined path. The predetermined path may be defined as a series of waypoints, or may be simply defined as a straight path between the robots present position and an end point. For example, the series of way points may be defined on a map to follow a road or to create broad coverage of a large area.) 31
determine distances of the vehicle from objects possibly present in an environment of the vehicle; and (see at least [¶ 0210] The guarded motion behavior 500 uses these attributes and abstractions in each direction (i.e., front, left, right, and back) around the robot to determine the distance to obstacles in all directions around the robot.)
determine a pose of the vehicle based on the position, on the 20distances, and on a map, (see at least [¶ 0124] With some form of a map, the robot can use range measurements to map features to enhance the accuracy of a pose estimate. Furthermore, the accuracy of a pose estimate may be enhanced by new range measurements (e.g., laser scans) into a map that may be growing in size and accuracy.) 
with the map comprising position information of objects and track guidance markings present in the navigation region, (see at least [¶ 0196] Line 360 is bold to indicate that the mapping and localization attribute 231 may be used by any or all of the environment abstractions 239. For example, the occupancy grid abstraction uses information from the mapping and localization attribute 231 to build an occupancy grid as is explained, among other places, above with respect to FIG. 7.) 
 With the on-board mapping and positioning algorithm that accepts input from a variety of range sensors, the robot may make Substantially seamless transitions between indoor and outdoor operations without regard for GPS and Video drop-outs that occur during these transitions.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer as applied to claim 1 above, and further in view of Link et al. U.S. Patent No. 5,270,937 (“Link”).
Regarding claim 7 as best understood, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Bruemmer fails to explicitly disclose the method to determine whether a current actual position of the vehicle along the path corresponds to an already previously approached actual position of the vehicle.

determining whether a current actual position of the vehicle along the path corresponds to an already previously approached actual position of the vehicle; and, (see at least [col. 4, line 3-9] In the system 10, the sensors 14, which may include a global positioning receiver, provide estimated vehicle position information to the computer 11 as to the estimated coordinates of the vehicle in which the system 10 is installed. The memory 13 provides the location of all road segments on which the vehicle may actually be located.) 
if it is determined that the current actual position corresponds to the already 10previously approached actual position, performing a correction of the map to bring together the estimated position determined at the current actual position of the vehicle and the estimated position determined at already previously approached actual position of the vehicle (see at least [col. 4, line 9-21] The computer 11 then provides a map matching function which basically corrects the probable vehicle position by locating the vehicle on one of the road segments defined by the data in the memory 13. This is achieved, as is the case in prior systems, by identifying the road segments which are adjacent (close) to the initial estimated vehicle position and by studying the current estimated position, the prior travel history of the vehicle, and the current and prior heading directions of the vehicle. With all this information, the computer 11 then estimates the probable correct position of the vehicle on one of the accurately defined road segments defined by the data in memory 13.)
Thus, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Link teaches the method to determine whether a current actual position of the vehicle along the path corresponds to an already previously approached actual position of the vehicle.
.

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer in view of Link as applied to claim 7 above, and further in view of Jung et al. U.S. Pub. No. 2004/0044477 (“Jung”).
Regarding claim 8 as best understood, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Bruemmer fails to explicitly disclose the method to determine whether the actual current position of the vehicle along the path corresponds to the already previously approached actual position of the vehicle is based on at least one of the track following marking and the distances.
However, Jung teaches the method the method in accordance with claim 7, wherein the determination whether the actual current position of the vehicle along the path corresponds to the already previously approached actual position of the vehicle is based on at least one of the track following marking and the distances (see at least [¶ 0031] First of all, a controller 130 receives a measurement (GPSx, GPSy of a current position of a moving object (S202) where the measurement is made by using output signals from a GPS receiver 100 and DR-based sensor 110. Adding the measurement (GPSx, GPSY) of the current position of the moving object to a displacement-corrected value obtained from previous map matching, a new measurement of the current position is obtained (S204). The displacement-corrected value from a previous map matching is stored in a memory 120. Here, the map matching displacement-corrected value can be obtained from Equations 2 and 3 which are explained later.)
Thus, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Jung teaches the method to determine the actual current position of the vehicle along the path corresponds to the already previously approached actual position of the vehicle is based on at least one of the track following marking and the distances.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bruemmer and incorporate the teachings of Jung in order for the method to determine the actual current position of the vehicle along the path corresponds to the already previously approached actual position of the vehicle is based on at least one of the track following marking and the distances. Doing so allows for the moving object on a road can be easily matched with the digital map.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer in view of Link and Jung as applied to claim 8 above, and further in view of Zlot et al. U.S. Pub. No. 2019/0302801 (“Zlot”).
Regarding claim 9 as best understood, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Bruemmer fails to explicitly disclose the method wherein the correction is performed based on a graph optimization method.
The pose graph optimization process reduces errors in the final log trajectories by pulling trajectories together wherever matches are found using the nodes and edges in the pose graph (250). The matches are data for physical locations that the pose graph optimization process determines are the same approximate place at different times. The process determines a spatial relationship between the nodes and gives a correction for each node in the graph.)
Thus, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Zlot teaches the method wherein the correction is performed based on a graph optimization method.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bruemmer and incorporate the teachings of Zlot in order for the method wherein the correction is performed based on a graph optimization method. Doing so allows for system for accurate localization to be aided by preconstructed localization maps that contain detailed prior data of a geographical region in which the autonomous vehicle operates.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer in view of Link, Jung, and Zlot as applied to claim 9 above, and further in view of Chase et al. U.S. Pub. No. 2018/0336782 (“Chase”).
Regarding claim 10 as best understood, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Bruemmer fails to explicitly disclose the graph optimization method, nodes of the graph correspond to 
However, Chase teaches the method the method in accordance with claim 9, 25wherein, in the graph optimization method, nodes of the graph correspond to positions along the predefined path and edges of the graph correspond to the distances and to the track guidance marking (see at least [¶ 0066] This guidance method, if enabled, works in conjunction with a comparator circuit that constantly monitors the differential RF receive levels of the outboard antennas. If the two outputs are identical, indicating equal signal levels received by each antenna 722A, 722E which equates to equal distances left and right from their respective edge line emitters, then the receiver unit 724 does not provide any corrective guidance to the vehicle 700 through the CAN bus 725. If the relative signal levels become imbalanced, indicating a drift to one side or the other, corrective guidance is given to the driver or autonomous vehicle, as is discussed in greater detail below.)
Thus, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Chase teaches the graph optimization method, nodes of the graph correspond to positions along the predefined path and edges of the graph correspond to the distances and to the track guidance marking.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bruemmer and incorporate the teachings of Chase in order for the graph optimization method, nodes of the graph correspond to positions along the predefined path and edges of the graph correspond to the distances and to the track guidance marking. Doing so allows for system for aiding the operation .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bruemmer as applied to claim 1 above, and further in view of Finn et al. U.S. Pub. No. 2006/0243537 (“Finn”).
Regarding claim 11 as best understood, Bruemmer discloses a method for controlling a robotic vehicle along a guided track on the basis of sensors surrounding the vehicle. Bruemmer fails to explicitly disclose the method wherein the track guidance marking comprises unique codes having a known unique position in the navigation region.
However, Finn teaches the method the method in accordance with claim 1,30 wherein the track guidance marking comprises unique codes having a known unique position in the navigation region (see at least [¶ 0002] A code reading device secured on a transport carrier, such as a trolley, crane, or other traveling mechanism, reads the code marks on the code carrier. To prevent erroneous reading when the transport carrier and thus the code reading device is tilted or skewed with respect to the code carrier, and to ensure accuracy of position of reading of the code carrier, the code marks are arranged on the code carrier, one next to another in a single row or track, and formed such that "m" of the code marks provides one code word, the code words being positioned one next to each other and appear only once, or are unique along the entire code carrier. The code reader has a reading station, for each bit, with three sets of reading heads per station which are equidistantly distributed by a distance corresponding at least to the number of digits of a code word to provide, upon processing of outputs from all three reading heads, an unambiguous position indication.)

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bruemmer and incorporate the teachings of Finn wherein the track guidance marking comprises unique codes having a known unique position in the navigation region. Doing so allows for system for aiding the operation of an autonomous vehicle to efficiently navigate through a predefined area.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668